UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1790


MICHAEL E. KENNEDY,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:14-cv-00914-CCB)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Michael Edward Kennedy, Appellant Pro Se.   Neil R. White,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael E. Kennedy appeals the district court’s order

granting    the    United   States’   motion       to   dismiss   for   lack   of

subject matter jurisdiction Kennedy’s complaint alleging a claim

pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680

(2012).     We have reviewed the record and find no reversible

error.     Accordingly, although we modify the dismissal order to

reflect that the dismissal is without prejudice, see S. Walk at

Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands,

LLC, 713 F.3d 175, 185 & n.4 (4th Cir. 2013), we affirm the

dismissal as modified.          See 28 U.S.C. § 2106 (2012); MM ex rel.

DM v. Sch. Dist. of Greenville Cnty., 303 F.3d 523, 536 (4th

Cir. 2002).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court   and   argument   would    not   aid   the   decisional

process.



                                                          AFFIRMED AS MODIFIED




                                       2